DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SHO # 05-001

September 16, 2005
Dear State Medicaid Directors and State Children’s Health Insurance Program Directors:
As we work to recover from one of the worst natural disasters in the history of the United
States, our hearts, thoughts, and prayers go out to those suffering and those who are
assisting in rescue efforts. With the massive displacement of thousands of residents in
the affected areas of Louisiana, Mississippi, Alabama, and Florida to other States, the
Centers for Medicare & Medicaid Services (CMS) thanks you for your tireless work on
behalf of all people affected, and we are working to ensure that you can provide Medicaid
and State Children’s Health Insurance Program (SCHIP) health care services for
evacuees.
In an effort to ensure the continuity of health care services for the victims of Hurricane
Katrina, CMS has developed a new section 1115 demonstration initiative. Under this
program, States may apply to be part of a unique cooperative demonstration that allows
coverage of evacuees from the affected geographic areas of Louisiana, Mississippi,
Alabama, and Florida1 in which a Natural Disaster has been declared.
Under this demonstration, effective retroactively to August 24, 2005, evacuees who have
been displaced from his or her home as a result of Hurricane Katrina will be provided the
opportunity to enroll to receive services under the Medicaid or SCHIP programs in
whatever State they now reside. States may provide a period of temporary eligibility for
up to 5 months. Evacuees will apply through a simplified application within the Host
State through January 31, 2006. Applicants may provide self-declaration of information
needed for an eligibility determination if the individual is unable to produce necessary
verification. There is no obligation on the Host State to redetermine eligibility for
evacuees at the end of this period. The evacuee must apply, and States are encouraged to
assist individuals in applying for assistance in the State in which they are currently
residing. This demonstration allows for self-attestation for items such as displacement,
income, residency, resources, and immigration status if the evacuee is unable to provide
documentation.

1

Pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act, Section 408: Federal
Assistance to Individuals and Households. As of September 15, 2005, no Florida counties have Individual
Assistance Designation pursuant Section 408. Other affected National Disaster States/areas could be added
at a later date.

This demonstration initiative permits Host States to offer Medicaid and SCHIP benefits to
parents, pregnant women, children under age 19, individuals with disabilities, low income
Medicare recipients, and low income individuals in need of long term care within certain
income parameters using a simplified eligibility chart or the eligibility levels from the
affected States. As an evacuee, an individual is required to attest that he/she is displaced
from certain geographic regions and to cooperate in demonstrating evacuee status. This
initiative will not impact any other demonstration the State may have under title XIX or
title XXI. Benefits for evacuees will be those of the State Plan for the Host State’s title
XIX and title XXI programs.
States will not be required to meet budget neutrality tests under these unique
demonstration programs. The Department agrees that individuals participating in the
demonstration are presumed to be otherwise eligible for Medicaid in their respective
Home State and costs to the Federal Government would have otherwise been incurred
and allowable. Therefore, States participating in the demonstration program will not be
required to provide or demonstrate budget neutrality through “without waiver” and “with
waiver” expenditure data. Additionally, States have the option to exempt evacuees from
cost sharing.
Attached is a template that States may use to request a section 1115 demonstration
program to provide coverage to individuals who have been displaced due to Hurricane
Katrina. In completing the template, States should provide contact information in order
that CMS can contact key State officials to discuss demonstration proposals. The
electronic version of the template will be available on the CMS Web site at
http://www.cms.hhs.gov.
Any questions related to this initiative or the template should be addressed to Ms. Jean
Sheil, Director of the Family and Children’s Health Programs Group at (410) 786-5647.
Applications should be addressed to:
Centers for Medicare & Medicaid Services
Center for Medicaid and State Operations
Family and Children’s Health Programs
7500 Security Boulevard
Mail Stop S2-01-16
Baltimore, MD 21244-1850

Page 3—State Medicaid Directors and State Health Officials

We appreciate the recovery efforts made by all the States in the aftermath of Hurricane
Katrina. Toward that end, CMS will work expeditiously with States to ensure that
America’s most vulnerable populations continue to receive the care they need.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
Sandy Bourne
Legislative Director
American Legislative Exchange Council

Multi-State Section 1115 Demonstration Application Template
Medicaid and SCHIP Coverage for Evacuees of Hurricane Katrina

The State of
, Department of
proposes
emergency relief as an affected State, through the use of section 1115 demonstration
authority, as outlined in the Social Security Act (the Act), which sets forth a multi-State
demonstration project including all signatory States (described below as Home States and
Host States).
I.

GENERAL DESCRIPTION OF PROGRAM

Effective retroactively to August 24, 2005, States will be allowed to provide Medicaid and
SCHIP coverage to a new demonstration population of evacuees consisting of parents,
pregnant women, children under age 19, individuals with disabilities, low income
Medicare recipients, and low income individuals in need of long term care with incomes
up to and including the levels listed on the attached simplified eligibility chart. Host
States may also provide Medicaid and SCHIP coverage to evacuees using eligibility
determinations based on eligibility levels in the Home State of an evacuee.
State information is provided in order that the Centers for Medicare & Medicaid Services
(CMS) can contact States on an individual basis to discuss demonstration proposals.
State Name:
State Medicaid Director Name:
Telephone Number:
E-mail Address:
Other Key Contacts:
II.

DEFINITIONS AND CONDITIONS

Emergency Area: Refers to a geographic area or region in which a National Disaster has
been declared. In the case of Hurricane Katrina this refers to the States of Louisiana,
Mississippi, Alabama, and Florida. The affected counties/parishes below have been
declared by FEMA as designated counties requiring Individual Assistance as a result of
Hurricane Katrina. Evacuees from these counties are eligible under this waiver consistent
with the Individual Assistance Program designation pursuant to the Robert T. Stafford
Disaster Relief and Emergency Assistance Act, Section 408: Federal Assistance to
Individuals and Households1.

1

As of September 15, 2005, no Florida counties have Individual Assistance Designation pursuant to
Section 408. Other affected National Disaster States/areas could be added at a later date.

1

Louisiana:
Acadia, Ascension, Assumption, Calcasieu, Cameron, East Baton Rouge, East Feliciana,
Iberia, Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche, Livingston, Orleans,
Pointe Coupee, Plaquemines, St. Bernard, St. Charles, St. Helena, St. James, St. John,
St. Mary, St. Martin, St. Tammany, Tangipahoa, Terrebonne, Vermilion, Washington,
West Baton Rouge, and West Feliciana parishes.
Mississippi:
Adams, Amite, Attala, Claiborne, Choctaw, Clarke, Copiah, Covington, Forrest, Franklin,
George, Greene, Hancock, Harrison, Hinds, Jackson, Jasper, Jefferson, Jefferson Davis,
Jones, Kemper, Lamar, Lauderdale, Lawrence, Leake, Lincoln, Lowndes, Madison,
Marion, Neshoba, Newton, Noxubee, Oktibbeha, Pearl River, Perry, Pike, Rankin, Scott,
Simpson, Smith, Stone, Walthall, Warren, Wayne, Wilkinson, Winston, and Yazoo
Counties.
Alabama:
Baldwin, Mobile, Pickens, Greene, Hale, Tuscaloosa, Washington, Choctaw, Clarke, and
Sumter Counties.
Florida:
As of September 15, 2005, no Florida counties have Individual Assistance Designation
pursuant to Section 408.
Other affected National Disaster States/areas could be added at a later date by CMS.
Evacuee: Refers to an individual who is a resident of the emergency area affected by a
National Disaster as declared by the President of the United States pursuant to the
National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency
Assistance Act and has been displaced from his or her home by the emergency (see
emergency area), and is not a non-qualified alien and meets the definition of eligible
population.
Evacuee Status: Refers to a temporary eligibility status, not to exceed 5 months, during
which evacuees will be able to access Medicaid or SCHIP services.
Evacuee Status Eligibility Determination: Applications for eligibility for evacuee
status will be accepted from August 24, 2005 through January 31, 2006, and may be
retroactive to August 24, 2005. Any eligibility time period prior to September 1, 2005,
will not count against an evacuee’s eligibility period. Evacuee status will be limited to
parents, pregnant women, children under age 19, individuals with disabilities, low income
Medicare recipients, and low income individuals in need of long term care: (1) with
incomes up to and including the levels listed on the attached eligibility simplification
chart, or (2) with eligibility that meets the eligibility levels in the applicant’s Home State.
Evacuee status can be established by self-attestation of displacement, income, and
immigration status, but evacuees must be required to cooperate in demonstrating evacuee
and eligibility status. If the Host State uses the simplified eligibility chart in determining
2

eligibility, the Host State may apply or waive the Host State resource test criteria
applicable to the applicant’s eligibility category. If the Host State uses the Home State
eligibility criteria for determining eligibility, the Host State must apply the Home State
resource test criteria. CMS will consider waivers of the resource tests.
Home State: Refers to the State in which the National Disaster has been declared and
from which the individuals have been displaced.
Host State: Refers to the State in which evacuees are temporarily residing. A Home
State can also be a Host State with respect to evacuees whether displaced from homes
within its borders or outside its borders.
Temporary Eligibility Period: A period of eligibility for up to 5 months is provided for
all eligibility groups who are evacuees. If they wish to be determined eligible for regular
Medicaid/SCHIP, at the end of the temporary eligibility period individuals must reapply
for eligibility under a permanent eligibility category in the State in which they are
permanently residing. Neither the Host State nor the Home State is obligated to
redetermine eligibility before the termination of the temporary period, but either State may
elect to redetermine whether the individual is eligible under a permanent eligibility
category under its State plan. No applications for evacuee status may be accepted after
January 31, 2006.
Host State Assurances: Host States assure that they will, to the greatest extent possible:
(1) verify circumstances of eligibility, (2) verify residency and citizenship of the evacuees,
and (3) prevent fraud and abuse. Host and Home States may be subject to audit by other
Federal agencies including the Office of the Inspector General. The purpose of the audit
will be to assure only evacuee expenses are claimed by the State under the terms of the
waiver and to detect provider or client fraud and abuse. Any provider or client fraud and
abuse will require recovery efforts on the part of the State; however, the States will not be
held liable for such fraud and abuse. Additionally, there is a reciprocal obligation for
Home/Host States in obtaining necessary information to determine eligibility for this
waiver program.
Duration of the Demonstration Program: The duration of the program will be from
August 24, 2005 through June 30, 2006.
Eligible Populations: The demonstration population will consist of evacuees who are
parents, pregnant women, children under age 19, individuals with disabilities, low income
Medicare recipients, and low income individuals in need of long term care with incomes
up to and including the levels listed on the attached simplified eligibility chart or the
eligibility levels in the affected States. A new category of “evacuee” will be created to
capture the displaced individuals for reporting purposes. States must report enrollment in
these eligibility categories monthly.
Benefits: The benefits for evacuees will be those of the State plan title XIX and title XXI
programs in the Host State. The cost of services provided to evacuees deemed eligible are

3

not counted against any other section 1115, section 1915(b) or (c) waiver the State may
have, including Home and Community Based Services waiver slots.
Effective Date: The demonstration project will be effective upon approval by the
Secretary with respect to evacuees. Eligibility and payments under such a demonstration
may be retroactive to August 24, 2005.
FFP Claiming: Host States will submit claims directly to CMS rather than submitting
claims to Home States as would occur under regular procedures. The Host State will
report expenditures related to this demonstration on the CMS-64 and/or the CMS-21 in
accordance with instructions provided by CMS.
Reporting Requirements: Unless otherwise waived, States will be required to comply
with reporting requirements including reporting of enrollee member months monthly and
reporting of progress on the demonstration monthly and financial reporting under titles
XIX and XXI for evacuees enrolled in this demonstration program quarterly. States will
be required to track separately all expenditures associated with this waiver,
including but not limited to, administrative costs and program expenditures in
accordance with instructions provided by CMS for this population.
Notice to Applicants: Host States shall provide notice to evacuees that this is a limited
benefit for 5 months from the date of application. Applicants should be given notice that
at the end of the temporary eligibility period individuals must reapply for eligibility under
a permanent eligibility category.
Fair Hearings and Appeals: No fair hearings and/or appeals are provided as part of this
demonstration program.
Final Report: No later than December 31, 2006, Host States will be required to submit a
final report to CMS to describe the impact of this program, including but not limited to,
the impact on evacuees, the Host States, etc. CMS will provide guidance on the submittal
of the final report.
III. CURRENT ELIGIBILITY COVERAGE IN MISSISSIPPI , LOUISIANA,
ALABAMA, AND FLORIDA.
See attached charts for the Medicaid eligibility levels in the affected Home States. States
will be provided the opportunity to use the eligibility levels in the affected Home States or
can use the simplified eligibility chart attached. In the case of Mississippi, Louisiana,
Alabama, and Florida, the eligibility levels for SCHIP are up to and including 200 percent
of poverty for children.
_/ Eligibility will be based on the eligibility levels in the affected Home States. Please
indicate which State(s) will be used.
_/ Eligibility will be based on the simplified eligibility chart.

4

IV. BENEFITS
_/ Benefits covered will include current Host State plan services.
_/ Other

V.

FINANCIAL REQUIREMENTS

States will not be required to meet budget neutrality tests under these demonstration
programs. The Department agrees that individuals participating in the demonstration are
presumed to be otherwise eligible for Medicaid in their respective Home State and costs to
the Federal Government would have otherwise been incurred and allowable. Therefore,
States participating in the demonstration program will not be required to provide or
demonstrate budget neutrality through “without waiver” and “with waiver” expenditure
data.
VI.

STANDARD FEATURES
Health care providers that furnish medical services in good faith, but who
cannot comply with normal program requirements because of Hurricane
Katrina, will be paid for services provided and will be exempt from sanctions
for noncompliance, unless it is discovered that fraud and abuse occurred.
B.
Crisis services provided to Medicaid and SCHIP patients who have been
transferred to facilities not certified to participate in the programs will be paid.
C.
Programs will reimburse facilities for providing services to patients in
alternative settings, e.g., providing dialysis to patients with kidney failure in
alternative settings.
D.
Normal prior authorization and out-of-network requirements may also be
waived for enrollees of Medicaid or SCHIP managed care plans.
E.
Normal provider requirements for doctors, nurses, and other health care
professionals who cross State lines to provide emergency care in stricken areas
will be waived as long as the provider is licensed in their Home State.
A.

VII.

COST SHARING

States may choose to exempt evacuees from cost-sharing.
_/ Cost Sharing will not be imposed on evacuees by the Host State.
_/ Cost Sharing will be imposed by the Host State consistent with the requirements
outlined in title XIX.
_/ Cost Sharing will be imposed by the Host State consistent with the requirements
outlined in title XXI.

5

VIII. WAIVERS, REQUIREMENTS NOT APPLICABLE, AND EXPENDITURE
AUTHORITIES
A list of “typical” waivers and expenditure authorities has been provided for your
convenience; however, States have the flexibility to request additional waivers and
expenditure authorities as necessary to operate their programs. If additional waivers or
expenditure authorities are desired, please include a detailed request and justification as an
attachment.
All requirements of the Medicaid and SCHIP program expressed in law, regulation, and
policy statement, not expressly waived or identified as not applicable shall apply to this
demonstration program.
A.

Waivers and Requirements Not Applicable to the Demonstration

The following waivers and requirements that would not be applicable to the demonstration
are requested pursuant to the authority of section 1115(a)(1) of the Act. (Please check all
that are applicable):
Title XIX:
Statewideness and Eligibility Methods and Standards – Section 1902(a)(1)
and 1902(a)(17)
To enable the Host State to implement a program to provide benefits to evacuees who are
determined to be eligible under a Home State Medicaid program on less than a Statewide
basis. In addition, to enable the Host State to use eligibility methods, benefit levels, and
benefit delivery methods for evacuees that are different from those otherwise used within
the Home State.
Comparability – Section 1902(a)(10)(B)
To enable Host States to offer benefits to evacuees that are not comparable to the benefits
offered by the Home or Host States to categorically needy individuals or to other
individuals in the same eligibility group.
Fair Hearings and Notices – Section 1902(a)(3)
To enable a Host State to make determinations of temporary status in the Host State
Medicaid program for a period of up to 5 months without according the right to fair
hearings or appeals of adverse determinations that would be available for determinations
with respect to permanent eligibility status. Nothing in this waiver limits the rights of
such individuals to seek a determination of permanent eligibility status in the Home State
with the right to fair hearings or appeals of adverse determinations.

6

Cooperation in Establishing Paternity – Section 1902(a)(45)
To permit the Host State to determine eligibility for evacuees under the Home State
program without requiring applicants to comply with paternity cooperation requirements
of section 1912.
Freedom of Choice - Section 1902(a)(27)
To enable the Host State to restrict the choice of provider.
Provider Agreements - Section 1902(a)(32)
To permit the provision of care in the Host State by individuals or entities who have not
executed a Provider Agreement with the Home State Medicaid Agency but have such an
agreement with the Host State.
Annual Redeterminations of Eligibility – Sections 1902(a)(4) and 1902(a)(19)
To permit delay of otherwise required redeterminations for the Home/Host State’s title
XIX program between August 24, 2005 and February 28, 2006, for recipients living in an
emergency area of Mississippi, Louisiana, Alabama, and Florida for those recipients who
were displaced by Hurricane Katrina.
Amount, Duration, and Scope – Section 1902(a)(10)(B)
To permit the provision of different services to evacuees within the Host State than to
other populations in either the Home or Host States.
Retroactive Eligibility – Section 1902(a)(34)
To enable the Home State to waive the requirement to provide medical assistance for up to
3 months prior to the date that application for assistance under a temporary eligibility
period is made for evacuees.
Title XXI:
Eligibility Screening – Section 2102(a)
The State child health plan of the Host State does not have to reflect the evacuee
population.
Eligibility Screening – Section 2103(a)
The title XXI income eligibility guidelines of Mississippi, Louisiana, Alabama, and
Florida, or the simplified eligibility chart criteria will be followed when enrolling evacuee
children from these States.
Federal Matching Payments – Section 2105
To permit Federal Matching Payment for the provision of medical assistance on behalf of
an evacuee child during a temporary eligibility period that is not implemented in
accordance with section 1920A.

7

Annual Reporting Requirements – Section 2108
To permit not applying annual reporting requirements to this evacuee population.
Annual Redeterminations - Section 2102
To permit delay of otherwise required annual redeterminations for the Home/Host State’s
title XXI program between August 24, 2005 and February 28, 2006, living in an
emergency area of Mississippi, Louisiana, Alabama, and Florida who were displaced by
Hurricane Katrina.
B.

Expenditure Authority

Expenditure authority is requested under section 1115(a)(2) of the Act to allow the
following expenditures which are not otherwise included as expenditures, under section
1903 or section 2105, to be regarded as expenditures under the Host State’s title XIX or
title XXI plan.
Note: Checking the appropriate box(es) will allow the State to claim Federal financial
participation for expenditures that otherwise would be ineligible for Federal match.
Title XIX:
Host State expenditures including both administrative and benefit costs of
extending benefits during a temporary eligibility period to evacuees who are determined
to be eligible under a Home State Medicaid program.
Expenditures for Home and Community Based Services for evacuees including
administrative and benefit costs.
Expenditures for medical care, under payment methodologies set forth in the
approved State plan, excluding any supplemental payments and without regard to the State
disproportionate share hospital allotment, for evacuees who do not have health insurance
coverage.
Title XXI:
Host State expenditures including both administrative and benefit costs of
extending benefits during a temporary eligibility period to evacuees who are determined
to be eligible under a Home State SCHIP program.
Expenditures to permit delay of otherwise required redeterminations between
August 24, 2005 and January 31, 2006 for evacuees enrolled in the Host State’s Title XXI
program.

8

IX. SIGNATURE
Date:

Authorizing Official (Typed):

Authorizing Official (Signature):
Attachments

9

Section 1115 Demonstration Relief From Hurricane Katrina
Evacuee Eligibility Simplification Based on Home State Eligibility Rules
Simplified Eligibilty Groups
Children Under Age 19
Pregnant Women from Louisiana, Mississippi and Florida
Pregnant Women from Alabama
Individuals with Disabilities
Low-income Medicare Recipients
Low-income Individuals in need of Long Term Care
Low-income Parents of Children Under Age 19

Family FPL Levels
up to and including 200% FPL
up to and including 185% FPL
up to and including 133% FPL
up to and including 300% SSI
up to and including 100% FPL
up to and including 300% SSI
up to and including 100% FPL

Alabama

Medicaid Eligibility Groups – Income and Resource Limits
Eligibility Group
Section 1931 (Low Income
Families with Children)

Poverty-level pregnant
women and infants
Children ages 1 to 6
Children ages 6 to19
SSI Recipients
Qualified severely impaired
blind or disabled under age
65
Disabled adult children
Individuals who would be
eligible for SSI except for
OASDI COLAs after April
1977
Disabled
Widows/Widowers
Early Widows/Widowers
Disabled children who lost
SSI due to change in
definition of disability
(section 4913 children)
Qualified Medicare
Beneficiaries

Income Limit
FS 1 = $111/month
FS 2 = $137/month
FS 3 = $164/month
FS 4 = $194/month
FS 5 = $225/month
133% of the FPL

Resource Limit
$1,000

133% of the FPL
100% of the FPL
$579 individual/month,
$869 couple/month
$20,553 annual earned
income; $579 monthly
unearned income
$579/month
$579/month

No resource test
No resource test
$2,000 individual,
$3,000 couple
$2,000

$579/month

$2,000

$579/month
$579/month

$2,000
$2,000

100% of the FPL or
$798 individual, $1,079
couple
Special Low Income
100-120% of the FPL or
Medicare Beneficiaries
$798-$957 individual,
$1,070-$1,283 couple
Qualifying Individuals
120-135% of the FPL or
$957-$1,077 individual,
$1,283-$1,444/couple
Qualified Disabled Working 200% of the FPL or $1,595
Individuals
individual, $2,139 couple
Special Income Level group 300% of the SSI Federal
Benefit Rate or $1,737

No resource test

$2,000
$2,000

$4,000 individual,
$6,000 couple
$4,000 individual,
$6,000 couple
$4,000 individual,
$6,000 couple
$4,000 individual,
$6,000 couple
$2,000

Florida

Medicaid Eligibility Groups – Income and Resource Limits
(as of August 24, 2005)
Eligibility Group
Section 1931 (Low-Income
Families with Children)

Poverty-level pregnant
women and infants
Children ages 1 to 6
Children ages 6 to19
Medically Needy

SSI Recipients
Qualified severely impaired
blind or disabled under age
65
Disabled adult children
Individuals who would be
eligible for SSI except for
OASDI COLAs after April
1977
Disabled
Widows/Widowers
Early Widows/Widowers
Disabled children who lost
SSI due to change in
definition of disability
(section 4913 children)
Qualified Medicare
Beneficiaries
Special Low Income
Medicare Beneficiaries
Qualifying Individuals

Income Limit
FS 1 = $180/month
FS 2 = $241/month
FS 3 = $303/month
FS 4 = $364/month
FS 5 = $426/month
185% of the FPL

Resource Limit
$2,000

133% of the FPL
100% of the FPL
FS 1 = $180/month
FS 2 = $241/month
FS 3 = $303/month
FS 4 = $364/month
FS 5 = $426/month
$579 individual/month,
$869 couple/month
$23,991 annual earned
income; $579 monthly
unearned income
$579/month
$579/month

No resource test
No resource test
FS 1 = $5,000
FS 2 = $6,000
FS 3 = $6,000
FS 4 = $6,500
FS 5 = $7,000
$2,000 individual
$3,000 couple
$2,000

$579/month

$2,000

$579/month
$579/month

$2,000
$2,000

100% of the FPL or
$798 individual, $1,079
couple
100-120% of the FPL or
$798-$957 individual,
$1,079-$1,283/couple
120-135% of the FPL or
$957-$1,077 individual,
$1,283-$1,444 couple

$4,000 individual
$6,000 couple

No resource test

$2,000
$2,000

$4,000 individual
$6,000 couple
$4,000 individual
$6,000 couple

Eligibility Group
Income Limit
Qualified Disabled Working 200% of the FPL or $1,595
Individuals
individual, $2,139 couple
Special Income Level group 300% of the SSI Federal
Benefit Rate or $1,737
Optional State Supplement
$657.40-$764.00 individual,
$1,314.80-$1,528.00 couple
Individuals Receiving
$1,737 individual
Hospice Care
$3,474 couple
Optional Aged and
88% of the FPL or
Disabled Poverty Level
$702 individual,
Working Disabled Buy-In
$1,595 individual,
Group
$2,139 couple

Page 2 - Florida

Resource Limit
$4,000 individual
$6,000 couple
$2,000
$2,000 individual
$3,000 couple
$2,000 individual
$3,000 couple
$5,000 individual
$6,000 couple
$5,000 individual
$6,000 couple

Louisiana

Medicaid Eligibility Groups – Income and Resource Limits
(as of August 24, 2004)
Eligibility Group
Section 1931 (Low-Income
Families and Children)

Poverty-level pregnant
women and infants
(LaMOMS)
Children ages 1 to 6
(CHAMP children)
Children ages 6 to19
(CHAMP children)
Medically Needy

SSI Recipients
Qualified severely impaired
blind or disabled under age
65
Disabled adult children
Individuals who would be
eligible for SSI except for
OASDI COLAs after April
1977
Disabled
Widows/Widowers
Early Widows/Widowers
Disabled children who lost
SSI due to change in
definition of disability
(section 4913 children)
Qualified Medicare
Beneficiaries
Special Low Income
Medicare Beneficiaries

Income Limit
FS 1 = $72/month
FS 2 = $138/month
FS 3 = $190/month
FS 4 = $234/month
FS 5 = $277/month
185% of the FPL

Resource Limit
No resource test

133% of the FPL

No resource test

100% of the FPL

No resource test

FS 1 = $100/month
FS 2 = $192/month
FS 3 = $258/month
FS 4 = $317/month
FS 5 = $375/month
$579 individual/month,
$869 couple/month
$23,580 annual earned
income; $579 monthly
unearned income
$579/month
$579/month

No resource test for AFDCrelated
For SSI-related:
$2,000 individual
$3,000 couple
$2,000 individual
$3,000 couple
$2,000

$579/month

$2,000

$579/month
$579/month

$2,000
$2,000

100% of the FPL or
$798 individual, $1,079
couple
100-120% of the FPL or
between $798-$957
individual, $1,079-$1,283
couple

$4,000 individual
$6,000 couple

No resource test

$2,000
$2,000

$4,000 individual
$6,000 couple

Eligibility Group
Qualifying Individuals

Income Limit
120-135% of the FPL or
$957-$1,077 individual,
Qualified Disabled Working 200% of the FPL or $1,595
Individuals
individual, $2,139 couple
Special Income Level group 300% of the SSI Federal
Benefit Rate or $1,737
individual, $3474 couple
TB-infected individuals
$579 individual/month
$869 couple/month
Breast and Cervical Cancer None (declared income
must be < 250% of the FPL
at CDC screening)
TWWIIA
250% of the FPL (including
a disregard)

Page 2 – Louisiana

Resource Limit
$4,000 individual
$6,000 couple
$4,000 individual
$6,000 couple
$2,000 individual
$4,000 couple
$2,000 individual
$3,000 couple
No resource test

$25,000

Mississippi

Medicaid Eligibility Groups – Income and Resource Limits
(as of August 24, 2005)
Eligibility Group
Section 1931 (Low Income
Families with Children)

Poverty-level pregnant
women and infants
Children ages 1 to 6
Children ages 6 to19
SSI Recipients
Qualified severely impaired
blind or disabled under age
65
Disabled adult children
Individuals who would be
eligible for SSI except for
OASDI COLAs after April
1977
Disabled
Widows/Widowers
Early Widows/Widowers
Disabled children who lost
SSI due to change in
definition of disability
(section 4913 children)
Qualified Medicare
Beneficiaries

Income Limit
FS 1 = $218/month
FS 2 = $293/month
FS 3 = $368/month
FS 4 = $443/month
FS 5 = $518/month
185% of the FPL

Resource Limit
No resource test

133% of the FPL
100% of the FPL
$579 individual/month,
$869 couple/month
$23,991 annual earned
income, $579 monthly
unearned income
$579/month
$579/month

No resource test
No resource test
$2,000 individual
$3,000 couple
$2,000

$579/month

$2,000

$579/month
$579/month

$2,000
$2,000

100% of the FPL or
$798 individual, $1,079
couple
Special Low Income
100-120% of the FPL or
Medicare Beneficiaries
$798-$957 individual,
$1,079-$1,283 couple
Qualifying Individuals
120-135% of the FPL or
$957-$1,077 individual,
$1,283-$1,444 couple
Qualified Disabled Working 200% of the FPL or $1,595
Individuals
individual, $2,139 couple
Special Income Level group 300% of the SSI Federal
Benefit Rate or $1,737

No resource test

$2,000
$2,000

$4,000 individual
$6,000 couple
$4,000 individual
$6,000 couple
$4,000 individual
$6,000 couple
$4,000 individual
$6,000 couple
$2,000

Eligibility Group

Income Limit

Resource Limit

Individuals Receiving
Hospice Care

$1,737 individual

$2,000

Optional Aged and
Disabled Poverty Level
Group
Working Disabled Buy-In
Group

100% of the FPL or
$798 individual,
$1,079 couple
$4,053 earned
income/individual, $5,411
earned income/couple;
$1,127 unearned
income/individual, $1,494
unearned income/couple

$2,000 individual
$3,000 couple

Page 2 – Mississippi

$24,000 individual
$26,000 couple

